In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00151-CR




               IN RE: JOSEPH D. SMITH




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                         MEMORANDUM OPINION

        Joseph D. Smith has filed a pro se petition for writ of mandamus asking this Court to

order Carolyn Parrott, the District Clerk of Upshur County, to file his “Writ of Nunc Pro Tunc.” 1

        This Court does not have mandamus jurisdiction over district clerks except when

necessary to enforce our jurisdiction. TEX. GOV’T CODE ANN. § 22.221 (West 2004); In re

Coronado, 980 S.W.2d 691, 692–93 (Tex. App.—San Antonio 1998, orig. proceeding) (per

curiam) (for district clerk to fall within jurisdictional reach of court of appeals, must establish

that mandamus is necessary to enforce court of appeals’ jurisdiction). Smith has not alleged

facts sufficient for the district clerk to fall within our jurisdictional reach.

        For the reasons stated, we deny Smith’s petition for writ of mandamus.




                                                    Jack Carter
                                                    Justice

Date Submitted:           August 28, 2014
Date Decided:             August 29, 2014
Do Not Publish




1
The petition for writ of mandamus also names Lauren Parish, the 115th Judicial District Court Judge, and Billy W.
Byrd, the Upshur County District Attorney, as respondents. The petition seeks relief only against Parrott.
                                                       2